

117 HR 4994 IH: No Federal Funding for Confederate Symbols Act
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4994IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mr. Espaillat (for himself, Mr. Evans, Mrs. Beatty, Ms. Meng, Mr. García of Illinois, Ms. Bass, Ms. Schakowsky, Ms. Wasserman Schultz, Mr. Raskin, Mr. Cleaver, Mr. Brown, Ms. Lee of California, Ms. Velázquez, Mr. Pocan, Mr. Rush, Mr. Huffman, Ms. Jacobs of California, Mrs. Carolyn B. Maloney of New York, Mr. Costa, Mr. McNerney, Mr. Kilmer, Ms. Tlaib, Ms. Escobar, Ms. Brownley, Mr. Cohen, Mr. Carson, Ms. Norton, Ms. Kelly of Illinois, Mr. Sean Patrick Maloney of New York, and Mr. Pappas) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Armed Services, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of Federal funds for Confederate symbols, and for other purposes.1.Short titleThis Act may be cited as the No Federal Funding for Confederate Symbols Act.2.FindingsThe Congress finds the following:(1)The Confederate battle flag is one of the most controversial symbols from U.S. history, signifying a representation of racism, slavery, and the oppression of African Americans.(2)The Confederate flag and the erection of Confederate monuments were used as symbols to resist efforts to dismantle Jim Crow segregation, and have become pillars of Ku Klux Klan rallies.(3)There are at least 1,503 symbols of the Confederacy in public spaces, including 109 public schools named after prominent Confederates, many with large African-American student populations.(4)There are more than 700 Confederate monuments and statues on public property throughout the country, the vast majority in the South. These include 96 monuments in Virginia, 90 in Georgia, and 90 in North Carolina.3.Federal funds restriction(a)In generalExcept as provided in subsection (c), no Federal funds may be used for the creation, maintenance, or display, as applicable, of any Confederate symbol on Federal public land, including any highway, park, subway, Federal building, military installation, street, or other Federal property.(b)Confederate symbol definedThe term Confederate symbol includes the following:(1)A Confederate battle flag.(2)Any symbol or other signage that honors the Confederacy.(3)Any monument or statue that honors a Confederate leader or soldier or the Confederate States of America.(c)ExceptionsSubsection (a) does not apply—(1)if the use of such funds is necessary to allow for removal of the Confederate symbol to address public safety; or(2)in the case of a Confederate symbol created, maintained, or displayed in a museum or educational exhibit.